DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the drawings is withdrawn.
The objection to claims 1-12 is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 15 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application 16/218,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach or render obvious an inking system for use in transferring ink to a gravure printing surface in a gravure printing system having all of the structure and functionality claimed, including a first recessed bearing contact zone and a second recessed bearing contact zone and a printing zone located between the first and second recessed bearing contact zones, and ink tray having first and second end walls and first and second bearings mounted outside of the first and second end walls of the ink tray, wherein the first and second bearings engage with the first and second bearing contact zones, respectively, thereby positioning the ink tray assembling in a specified position relative to the gravure cylinder, wherein the upper .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEO T HINZE/
Patent Examiner
AU 2853
17 March 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853